The prior action is being vacated.

DETAILED ACTION
This office action is in response to the amendment filed on 02/14/2022.
Claims 1-8 are currently pending and have been examined.
Claims 1-2, 4-5 and 7-8 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “vehicle energy state display part 54” that is mentioned/recited in Para [0042-0043] of the specification, at least as published, is not shown in fig. 2 or 10.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	


Claim Objections
1.	Applicant’s amendments have overcome the claims 4 and 8 objections to from the from the previous Office Action prepared by the previous Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 20160272220), hereinafter Ichikawa, in view of Dufford (US 20140200793), hereinafter Dufford, further in view of Kim (US 20090157244), hereinafter Kim.

	Regarding claim 1, Ichikawa teaches through the invention (see entire document) a fuel economy display control method for a hybrid vehicle in which driving electric power supplied to a travel motor from a battery is generated by an engine (see at least Ichikawa P. [0050]: “A driving force generated by engine ENG is split into two paths by power split device PSD. One of the paths is for driving front wheels 70L, 70R via reduction gear RD. The other path is for driving motor generator MG1 to generate electric power.”), the fuel economy display control method being executed in a series hybrid mode in which the hybrid vehicle travels only with driving force of the travel motor without using the engine as a traveling driving source (see at least Ichikawa Abstract: “a CD mode is selected as the running mode in which running using only a motor generator with the engine stopped”), the fuel economy display control method comprising:
an electric power economy computation step in which instantaneous electric power economy according to an output of the travel motor is computed (see at least Ichikawa Fig. 8, any instantaneous electricity efficiency graph); and
a display step in which the instantaneous fuel economy is displayed on a display device arranged inside a vehicle cabin (see at least Ichikawa Fig. 7, any instantaneous fuel efficiency graph).
Ichikawa does not explicitly teach a fuel economy computation step in which instantaneous fuel economy is computed by a conversion factor from the instantaneous electric power economy, the conversion factor in accordance with an operating state set for the engine.
In the same field of endeavor, Dufford teaches through the invention (see entire document) a fuel economy computation step in which instantaneous fuel economy is computed by a conversion factor from the instantaneous electric power economy, the conversion factor in accordance with an operating state set for the engine (see at least Dufford Fig. 3B; P. [0028]: “The electronic control unit 102 may determine the fuel-equivalent consumption rate of the electrical energy consumption based on the variation in the SOC of the battery 118. For example, a 33.7 kW-h change in the SOC may correspond to energy stored in approximately one gallon of gasoline. The consumed electrical energy may be converted into a fuel-equivalent amount of energy and added with the fuel consumption sum amount to obtain a fuel-equivalent total energy consumption sum amount as described in details below. Once the total number of gallons or liters of a fuel-equivalent total energy consumption sum amount is determined, the electronic control unit 102 may divide the travelled distance (miles or kilometers) by the amount of energy of the fuel-equivalent total energy consumption sum amount (gallons or liters) to determine a fuel-equivalent distance-per-energy consumption rate, e.g., in miles per gallon equivalent (MPG-e) or kilometers per liter equivalent (Km/l-e).”).
In the same field of endeavor, Kim teaches through the invention (see entire document) a fuel economy computation step in which instantaneous fuel economy is computed by a conversion factor in accordance with an operating state set for the engine (see at least Kim abstract, P. [0012, 0016-0017]: a method for determining an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed by an engine with electrical energy consumed by a motor, a factor for obtaining a desired final SOC with respect to an initial SOC is determined, and an optimal operation state based on a current SOC of the hybrid electric vehicle is determined using the factor, thus improving fuel efficiency of the hybrid electric vehicle; see at least Kim P. [0029]: use a fuel equivalent factor, which can convert the amount of fuel consumption (fuel consumption rate) by engine from or to that of electrical energy by motor, to determine an optimal operation point based on a current SOC, thereby improving fuel efficiency of the hybrid electric vehicle.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the fuel and electrical efficiency calculation and display of Ichikawa with the efficiency conversion of Dufford in order to allow vehicle users to evaluate the energy efficiency of a vehicle which uses multiple energy sources (Dufford P. [0005] and [0006]); and 
to determine an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed  (Kim abstract).
	
Regarding claim 2, Ichikawa teaches the method of claim 1.
	Ichikawa does not explicitly teach wherein the conversion factor is set based on a change of the operating state of the engine in accordance with the output of the travel motor.
	In the same field of endeavor, Dufford teaches wherein the conversion factor is set based on a change of the operating state of the engine in accordance with the output of the travel motor (see at least Dufford Fig. 3B; P. [0028]: “The electronic control unit 102 may determine the fuel-equivalent consumption rate of the electrical energy consumption based on the variation in the SOC of the battery 118. For example, a 33.7 kW-h change in the SOC may correspond to energy stored in approximately one gallon of gasoline. The consumed electrical energy may be converted into a fuel-equivalent amount of energy and added with the fuel consumption sum amount to obtain a fuel-equivalent total energy consumption sum amount as described in details below. Once the total number of gallons or liters of a fuel-equivalent total energy consumption sum amount is determined, the electronic control unit 102 may divide the travelled distance (miles or kilometers) by the amount of energy of the fuel-equivalent total energy consumption sum amount (gallons or liters) to determine a fuel-equivalent distance-per-energy consumption rate, e.g., in miles per gallon equivalent (MPG-e) or kilometers per liter equivalent (Km/l-e).”).
In the same field of endeavor, Kim teaches through the invention (see entire document) wherein the conversion factor is set based on a change of the operating state of the engine in accordance with the output of the travel motor (see at least Kim abstract, P. [0012, 0016-0017]: a method for determining an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed by an engine with electrical energy consumed by a motor, a factor for obtaining a desired final SOC with respect to an initial SOC is determined, and an optimal operation state based on a current SOC of the hybrid electric vehicle is determined using the factor, thus improving fuel efficiency of the hybrid electric vehicle; see at least Kim P. [0029]: use a fuel equivalent factor, which can convert the amount of fuel consumption (fuel consumption rate) by engine from or to that of electrical energy by motor, to determine an optimal operation point based on a current SOC, thereby improving fuel efficiency of the hybrid electric vehicle).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the fuel and electrical efficiency calculation and display of Ichikawa with the efficiency conversion of Dufford in order to allow vehicle users to evaluate the energy efficiency of a vehicle which uses multiple energy sources (Dufford P. [0005] and [0006]); and 
to determine an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed by an engine with electrical energy consumed by a motor, a factor for obtaining a desired final SOC with respect to an initial SOC is determined, and an optimal operation state based on a current SOC of the hybrid electric vehicle is determined using the factor, thus improving fuel efficiency of the hybrid electric vehicle. (Kim abstract).

Regarding claim 3, Ichikawa teaches the method of claim 1.
Ichikawa further teaches wherein the operating state of the engine is set based on a state of charge of the battery (see at least Ichikawa P. [0052]: “The electric power generated by motor generator MG1 is used depending on an operating state of PHV 5 and an SOC (State Of Charge) of battery 10. For example, during normal running and during acceleration, the electric power generated by motor generator MG1 directly serves as motive power for driving motor generator MG2 as a motor.”).

	Regarding claim 4, Ichikawa teaches the method of claim 1.
	Ichikawa further teaches further comprising:
an instantaneous real fuel economy computation step in which instantaneous real fuel economy in accordance with an actual operating state of the engine is computed based on vehicle speed of the hybrid vehicle and a fuel supply amount to the engine (see at least Ichikawa Fig. 8; P. [0153]: “When the power mode is selected as the operation mode and the CS mode is selected as the running mode, instantaneous fuel efficiency and average fuel efficiency are displayed.”; P. [0158]: “In the first embodiment, ECU 30 determines which one of the electricity efficiency and the fuel efficiency is to be displayed depending on whether or not the activated time of engine ENG exceeds the determination threshold value for the current operation mode, and whether or not the EV running ratio exceeds the determination threshold value for the current operation mode.”); and
an average real fuel economy computation step in which an average value of the instantaneous real fuel economy during a given time is computed as average real fuel economy (see at least Ichikawa P. [0032]: “Preferably, when causing the fuel efficiency to be displayed, the control device causes instantaneous fuel efficiency and average fuel efficiency to be displayed.”),
wherein, in the display step, the instantaneous fuel economy and the average real fuel economy are displayed on the display device, (see at least Ichikawa Fig. 7).

	Regarding claim 5, Ichikawa teaches a fuel economy display control system installed in a hybrid vehicle in which a battery is charged with electric power generated as a generator is driven by power from an engine (see at least Ichikawa P. [0050]: “A driving force generated by engine ENG is split into two paths by power split device PSD. One of the paths is for driving front wheels 70L, 70R via reduction gear RD. The other path is for driving motor generator MG1 to generate electric power.”), and driving electric power is supplied to a travel motor from the battery, the hybrid vehicle being able to execute a series hybrid mode in which the hybrid vehicle travels only with driving force of the travel motor without using the engine as a traveling driving source (see at least Ichikawa Abstract: “a CD mode is selected as the running mode in which running using only a motor generator with the engine stopped”), the fuel economy display control system comprising:
a display control device that computes the instantaneous fuel economy (see at least Ichikawa Fig. 8, any instantaneous electricity efficiency graph),
wherein the display control device computes instantaneous electric power economy from the travel distance with respect to electric power consumption of the travel motor in the series hybrid mode (see at least Ichikawa Fig. 8, any instantaneous electricity efficiency graph; P. [0091]: “Fuel efficiency (km/L) is an amount representing a distance (km) that can be traveled per unit amount (1 L) of fuel (gasoline). Electricity efficiency (km/kWh) is an amount representing a distance (km) that can be traveled per unit energy of battery 10.”); and
a display device that displays a travel distance with respect to given fuel consumption as instantaneous fuel economy (see at least Ichikawa Fig. 7, any instantaneous fuel efficiency graph; P. [0091]: “Fuel efficiency (km/L) is an amount representing a distance (km) that can be traveled per unit amount (1 L) of fuel (gasoline). Electricity efficiency (km/kWh) is an amount representing a distance (km) that can be traveled per unit energy of battery 10.”); and
displays the instantaneous fuel economy on the display device (see at least Ichikawa Fig. 7, any instantaneous fuel efficiency graph).
Ichikawa does not explicitly teach display control device that computes the instantaneous fuel economy by a conversion factor from the instantaneous electric power economy, the conversion factor set in accordance with an operating state set for the engine.
In the same field of endeavor, Dufford teaches display control device that computes the instantaneous fuel economy by a conversion factor from the instantaneous electric power economy, the conversion factor set in accordance with an operating state set for the engine (see at least Dufford Fig. 3B; P. [0028]: “The electronic control unit 102 may determine the fuel-equivalent consumption rate of the electrical energy consumption based on the variation in the SOC of the battery 118. For example, a 33.7 kW-h change in the SOC may correspond to energy stored in approximately one gallon of gasoline. The consumed electrical energy may be converted into a fuel-equivalent amount of energy and added with the fuel consumption sum amount to obtain a fuel-equivalent total energy consumption sum amount as described in details below. Once the total number of gallons or liters of a fuel-equivalent total energy consumption sum amount is determined, the electronic control unit 102 may divide the travelled distance (miles or kilometers) by the amount of energy of the fuel-equivalent total energy consumption sum amount (gallons or liters) to determine a fuel-equivalent distance-per-energy consumption rate, e.g., in miles per gallon equivalent (MPG-e) or kilometers per liter equivalent (Km/l-e).”).
(see at least Kim abstract, P. [0012, 0016-0017]: a method for determining an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed by an engine with electrical energy consumed by a motor, a factor for obtaining a desired final SOC with respect to an initial SOC is determined, and an optimal operation state based on a current SOC of the hybrid electric vehicle is determined using the factor, thus improving fuel efficiency of the hybrid electric vehicle; see at least Kim P. [0029]: use a fuel equivalent factor, which can convert the amount of fuel consumption (fuel consumption rate) by engine from or to that of electrical energy by motor, to determine an optimal operation point based on a current SOC, thereby improving fuel efficiency of the hybrid electric vehicle.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the fuel and electrical efficiency calculation and display of Ichikawa with the efficiency conversion of Dufford in order to allow vehicle users to evaluate the energy efficiency of a vehicle which uses multiple energy sources (Dufford P. [0005] and [0006]); and 
to determine an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed by an engine with electrical energy consumed by a motor, a factor for obtaining a desired final SOC with respect to an initial SOC is determined, and an optimal operation state based on a current SOC of the hybrid electric vehicle is determined using the factor, thus improving fuel efficiency of the hybrid electric vehicle. (Kim abstract).

	Regarding claim 6, Ichikawa teaches the system of claim 5.
Ichikawa further teaches wherein the operating state of the engine is set based on a state of charge of the battery (see at least Ichikawa P. [0052]: “The electric power generated by motor generator MG1 is used depending on an operating state of PHV 5 and an SOC (State Of Charge) of battery 10. For example, during normal running and during acceleration, the electric power generated by motor generator MG1 directly serves as motive power for driving motor generator MG2 as a motor.”).

Regarding claim 7, Ichikawa teaches the system of claim 5.
Ichikawa does not explicitly teach further comprising a storage unit that stores a conversion table in which the conversion factor based on an output of the travel motor is designated, the conversion factor set based on a change of the operating state of the engine in accordance with the output of the travel motor, wherein the display control device: extracts the conversion factor in accordance with the output of the travel motor from the conversion table, and obtains the instantaneous fuel economy by multiplying the instantaneous electric power economy by the extracted conversion factor.
In the same field of endeavor, Dufford teaches further comprising a storage unit that stores a conversion table in which the conversion factor based on an output of the travel motor is designated, the conversion factor set based on a change of the operating state of the engine in accordance with the output of the travel motor, wherein the display control device: extracts the conversion factor in accordance with the output of the travel motor from the conversion table, and obtains the instantaneous fuel economy by multiplying the instantaneous electric power economy by the extracted conversion factor (see at least Dufford P. [0022]: “The electronic control unit 102 may use a look-up table, an algorithm or data stored in a memory (not shown) to determine the fuel consumption amount or value;” see at least Dufford Fig. 3B; P. [0028]: “The electronic control unit 102 may determine the fuel-equivalent consumption rate of the electrical energy consumption based on the variation in the SOC of the battery 118. For example, a 33.7 kW-h change in the SOC may correspond to energy stored in approximately one gallon of gasoline. The consumed electrical energy may be converted into a fuel-equivalent amount of energy and added with the fuel consumption sum amount to obtain a fuel-equivalent total energy consumption sum amount as described in details below. Once the total number of gallons or liters of a fuel-equivalent total energy consumption sum amount is determined, the electronic control unit 102 may divide the travelled distance (miles or kilometers) by the amount of energy of the fuel-equivalent total energy consumption sum amount (gallons or liters) to determine a fuel-equivalent distance-per-energy consumption rate, e.g., in miles per gallon equivalent (MPG-e) or kilometers per liter equivalent (Km/l-e).”).
In the same field of endeavor, Kim teaches through the invention (see entire document) conversion factor based on an output of the travel motor is designated, the conversion factor set based on a change of the operating state of the engine in accordance with the output of the travel motor, wherein the display control device: extracts the conversion factor in accordance with the output of the travel motor from the conversion table, and obtains the instantaneous fuel economy by multiplying the instantaneous electric power economy by the extracted conversion factor (see at least Kim abstract, P. [0012, 0016-0017]: a method for determining an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed by an engine with electrical energy consumed by a motor, a factor for obtaining a desired final SOC with respect to an initial SOC is determined, and an optimal operation state based on a current SOC of the hybrid electric vehicle is determined using the factor, thus improving fuel efficiency of the hybrid electric vehicle; see at least Kim P. [0029]: use a fuel equivalent factor, which can convert the amount of fuel consumption (fuel consumption rate) by engine from or to that of electrical energy by motor, to determine an optimal operation point based on a current SOC, thereby improving fuel efficiency of the hybrid electric vehicle; see at least Kim P. [0030]: an optimization formula with respect to a fuel consumption amount of a hybrid vehicle can be obtained based on a driving mode of a given vehicle (vehicle speed profile with respect to time); see at least Kim P. [0037]: a formula for calculating operation points at which the engine and the motor can operate at the lowest cost can be expressed by the following formula, which includes the fuel equivalent factor).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the fuel and electrical efficiency calculation and display of Ichikawa with the efficiency conversion of Dufford in order to allow vehicle users to evaluate the energy efficiency of a vehicle which uses multiple energy sources (Dufford P. [0005] and [0006]); and 
to determine an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed  (Kim abstract).

Regarding claim 8, Ichikawa teaches the system of claim 5.
Ichikawa further teaches wherein the display control device further computes instantaneous real fuel economy in accordance with an actual operating state of the engine based on vehicle speed of the hybrid vehicle and a fuel supply amount to the engine (see at least Ichikawa Fig. 8; P. [0153]: “When the power mode is selected as the operation mode and the CS mode is selected as the running mode, instantaneous fuel efficiency and average fuel efficiency are displayed.”; P. [0158]: “In the first embodiment, ECU 30 determines which one of the electricity efficiency and the fuel efficiency is to be displayed depending on whether or not the activated time of engine ENG exceeds the determination threshold value for the current operation mode, and whether or not the EV running ratio exceeds the determination threshold value for the current operation mode.”),
computes an average value of the instantaneous real fuel economy during a given time as average real fuel economy (see at least Ichikawa P. [0032]: “Preferably, when causing the fuel efficiency to be displayed, the control device causes instantaneous fuel efficiency and average fuel efficiency to be displayed.”), and
displays the instantaneous fuel economy and the average real fuel economy on the display device (see at least Ichikawa Fig. 7; P. [0032]: “Preferably, when causing the fuel efficiency to be displayed, the control device causes instantaneous fuel efficiency and average fuel efficiency to be displayed.”).
 
Response to Arguments
1.	Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
s 1-8 have been considered but are moot in view of the new ground(s) of rejection.  

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662